     Case: 4:20-cv-01009-SRC Doc. #: 25 Filed: 11/13/20 Page: 1 of 6 PageID #: 385




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 JUNG SHIM and JONG HEE SHIM,                   )
 d/b/a SHIM’S DIAMOND COMPANY,                  )
                                                )
          Plaintiff(s),                         )
                                                )       Case No. 4:20-cv-01009 SRC
          vs.                                   )
                                                )
 ADT, LLC, et al.,                              )
                                                )
          Defendant(s).                         )

                                     Memorandum and Order

         This matter comes before the Court on [7] Defendant ADT’s Motion to Dismiss, [9]

Defendants Dylan Bickings and Hal Hicks’s Motion to Dismiss, and [15] Plaintiffs Jung Shim

and Jong Hee Shim’s Motion to Remand. The Court grants Plaintiffs’ Motion to Remand and

remands this case back to the state court.

I.       Background

         This case arises from a burglary of Plaintiffs’ jewelry store. A few months before the

burglary, ADT upgraded the store’s security system and agreed to monitor the alarm and security

system. Plaintiffs allege that the alarm and security system failed to function properly on the

night of the burglary, causing Plaintiffs to suffer significant property damage. Plaintiffs filed suit

against ADT and several of its employees, asserting three counts: 1) negligence; 2) negligent

misrepresentation; and 3) breach of contract (against ADT only). Plaintiffs also seek a

declaratory judgment regarding the terms of the contract.

         Plaintiffs originally filed this action in state court and ADT removed it to this Court on

the basis of diversity jurisdiction, 28 U.S.C. § 1332, arguing that Plaintiffs fraudulently joined

Dylan Bickings and Hal Hicks, the non-diverse defendants, to evade the diversity jurisdiction of

                                                    1
 Case: 4:20-cv-01009-SRC Doc. #: 25 Filed: 11/13/20 Page: 2 of 6 PageID #: 386




this Court. Defendants subsequently filed motions to dismiss all claims against them. Plaintiffs

filed a motion to remand.

II.    Standard

       A defendant may remove to federal court any state court civil action over which the

federal court could exercise original jurisdiction. 28 U.S.C. § 1441(a). Federal district courts

have jurisdiction over “all civil actions arising under the Constitution, laws, or treaties of the

United States.” 28 U.S.C. § 1331. “[T]he question whether a claim ‘arises under’ federal law

must be determined by reference to the ‘well-pleaded complaint.’” Great Lakes Gas

Transmission Ltd. P’ship v. Essar Steel Minn., LLC, 843 F.3d 325, 329 (8th Cir. 2016) (quoting

Merrell Dow Pharmaceuticals Inc. v. Thompson, 478 U.S. 804, 808, 106 S.Ct. 3229, 92 L.Ed.2d

650 (1986)). The well-pleaded complaint rule “provides that federal jurisdiction exists only

when a federal question is presented on the face of the plaintiff’s properly pleaded complaint.”

Caterpillar Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 96 L.Ed.2d 318 (1987).

       “The [removing] defendant bears the burden of establishing federal jurisdiction by a

preponderance of the evidence.” In re Prempro Prods. Liab. Litig., 591 F.3d 613, 620 (8th Cir.

2010). The federal court must remand the case to state court if it appears the federal court lacks

subject matter jurisdiction. 28 U.S.C. § 1447(c); In re Prempro Prods. Liab. Litig., 591 F.3d at

620. “All doubts about federal jurisdiction should be resolved in favor of remand to state court.”

In re Prempro Prods. Liab. Litig., 591 F.3d at 620.

III.   Discussion

       As the case currently stands, the Court does not have diversity jurisdiction. Diversity

jurisdiction exists only when complete diversity of citizenship exists between the parties,

meaning “no defendant holds citizenship in the same state where any plaintiff holds citizenship.”



                                                  2
 Case: 4:20-cv-01009-SRC Doc. #: 25 Filed: 11/13/20 Page: 3 of 6 PageID #: 387




Little Otters of Love, LLC v. Rosenberg, 724 Fed. App’x 498, 501 (8th Cir. 2018) (quoting

OnePoint Sols., LLC v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007)). The Court assesses

diversity of citizenship at the time the plaintiff files the action. Freeport-McMoRan, Inc. v. K N

Energy, Inc., 498 U.S. 426, 428 (1991). At the time Plaintiffs filed this action, they named three

Missouri residents as defendants: Bickings, Hicks, and “John Doe.” While the presence of “John

Does” does not affect this Court’s subject matter jurisdiction, see Fever v. Westin, No.

4:12CV9SNLJ, 2012 WL 1657065, at *3 (E.D. Mo. May 10, 2012), the presence of Bickings and

Hicks means complete diversity did not exist at the time of filing.

       Defendants argue diversity jurisdiction did (and does) exist because Plaintiffs

fraudulently joined non-diverse defendants Bickings and Hicks to defeat diversity jurisdiction.

As such, Defendants claim they properly removed this case. Defendants now move to dismiss all

claims against them.

       A plaintiff “cannot defeat a defendant’s right of removal by fraudulently joining a

defendant who has no real connection with the controversy.” Knudson v. Sys. Painters, Inc., 634

F.3d 968, 976 (8th Cir. 2011) (internal quotations omitted). To prove fraudulent joinder, a

defendant must show the plaintiff’s claim against the non-diverse defendant has “no reasonable

basis in fact and law.” Id. at 977. If a “colorable” cause of action exists, no fraudulent joinder

exists. Filla v. Norfolk S. Ry. Co., 336 F.3d 806, 810 (8th Cir. 2003). The district court resolves

all facts and ambiguities in the plaintiff’s flavor and if the sufficiency of the complaint is

questionable, the “better practice” is to remand the case and leave the question for the state court.

Id.




                                                  3
 Case: 4:20-cv-01009-SRC Doc. #: 25 Filed: 11/13/20 Page: 4 of 6 PageID #: 388




        Here, Plaintiffs assert negligence and negligent misrepresentation claims against Bickings

and Hicks. The Court finds that a colorable cause of action for negligent misrepresentation exists

against Bickings. Accordingly, the Court remands this matter back to the state court.

        Under Missouri law, a negligent misrepresentation claim “requires proof that: (1) the

speaker supplied information in the course of his or her business because of some pecuniary

interest; (2) due to the speaker’s failure to exercise reasonable care or competence in obtaining or

communicating this information, the information was false; (3) the speaker intentionally

provided information for the guidance of a limited group of persons in a particular business

transaction; (4) the listener justifiably relied on the information; and (5) as a result of the

listener’s reliance on the statement, the listener suffered a pecuniary loss.” M & H Enters. v. Tri-

State Delta Chemicals, Inc., 35 S.W.3d 899, 904 (Mo. App. S.D. 2001). Defendants argue that

Bickings’ alleged misrepresentations constitute statements of future intent that cannot form the

basis of a negligent misrepresentation claim.

        In support of their negligent misrepresentation claim against Bickings, Plaintiffs allege

that he “promised that he would design a security system appropriate for Shim’s Diamond

Company and that ADT would meet industry standards for certified security systems for

similarly situated businesses.” Doc. 1-1 at ¶ 11. Plaintiffs further allege that “Defendants knew

or should have known the information provided to Plaintiffs was false and misleading at the time

they made these representations.” Id. at ¶ 47. Plaintiffs also claim that “[t]he information

Defendants knowingly provided to Plaintiffs was false, reckless, and/or misleading. As designed,

installed, or promised, the system failed to provide any notification when Shim’s Diamond’s

Company was burglarized on January 23-24, 2020.” Id. at ¶ 49.




                                                   4
 Case: 4:20-cv-01009-SRC Doc. #: 25 Filed: 11/13/20 Page: 5 of 6 PageID #: 389




       Defendants correctly state that “a claim for negligent misrepresentation generally cannot

be based on unfulfilled promises or statements as to future events.” Mounger Const., LLC v.

Fibervision Cable Servs., LLC, No. 211CV00081ERW, 2012 WL 1745543, at *3 (E.D. Mo. May

16, 2012) (quoting City of St. Joseph, Mo. v. Sw. Bell Tel., 439 F.3d 468, 478 (8th Cir. 2006)).

“However, if a ‘statement is a representation of the speaker’s present intention or concerns

matters within the speaker’s control, a cause of action for negligent misrepresentation exists.’”

Id. (quoting City of St. Joseph, 439 F.3d at 478).

       Here, Plaintiffs allege that at the time Bickings promised to design a security system

appropriate for Shim’s Diamond Company and that ADT would meet industry standards, he

knew or should have known that information was false or misleading. Those allegations address

Bickings’ present intent to perform the promises given and thus give rise to a colorable negligent

misrepresentation claim. Simply put, if Plaintiffs can show that Bickings knew he would not

design a security system appropriate for Shim’s Diamond Company or that ADT could not meet

industry standards at the time he made the representations, they have an actionable claim under

Missouri law. See Harriman Oil Co. v. Baker, No. 4:11CV01344 AGF, 2012 WL 252233 (E.D.

Mo. Jan. 26, 2012) (finding that the defendants sufficiently pleaded a counterclaim for negligent

misrepresentation when they alleged the plaintiff promised he ‘“could obtain branding for [a] gas

station,’ when [he] could not and did not”).

       Defendants also argue the negligent misrepresentation claim cannot proceed because the

contract between the parties contained a disclaimer stating that the written contract constituted

the entire agreement between the parties. Courts have held that parties may not “contractually

exclude liability for its negligent misrepresentations which induced the contract.” Former

Vacuum & Janitor Supply Co. v. Renard Paper Co., No. 4:06CV00905 RWS, 2007 WL 2693828



                                                 5
 Case: 4:20-cv-01009-SRC Doc. #: 25 Filed: 11/13/20 Page: 6 of 6 PageID #: 390




(E.D. Mo. Sept. 10, 2007). Here, Plaintiffs allege they relied upon Bickings’ negligent

misrepresentations when entering into the contract with ADT. Doc. 1-1 at ¶ 45. Accordingly,

Plaintiffs’ negligent misrepresentation claim does not fail on that basis.

       For these reasons, Defendants have not shown that Plaintiffs’ negligent misrepresentation

claim against Bickings has no “reasonable basis in law and fact.” Filla, 336 F.3d at 810.

Because Defendants have not established Plaintiffs fraudulently joined Bickings in this action,

complete diversity between the parties does not exist. Therefore, the Court lacks subject matter

jurisdiction and must remand this matter back to the state court.

       Accordingly, the Court grants [15] Plaintiffs’ Motion to Remand. Pursuant to 28 U.S.C. §

1447(c), the Clerk of the Court shall mail a certified copy of this order of remand to the clerk of

the State court.

       So Ordered this 13th day of November 2020.



                                              STEPHEN R. CLARK
                                              UNITED STATES DISTRICT JUDGE




                                                 6
